PREGERSON, Circuit Judge.
Remedios Arrozal Yehdego, a native of the Philippines, petitions for review of a Board of Immigration Appeals (“BIA”) order denying her motion to reopen her deportation hearing. She seeks a reopening so that she can request suspension of deportation under § 244 of the Immigration and Naturalization Act (“INA”). Yehdego’s request for relief from deportation is based in part on the hardship that her deportation would cause her American citizen husband and American-born children. Yehdego presented evidence that her husband, Emanuel Yehdego, who is originally from Eritrea, would have to stay in the United States because language and cultural barriers would prevent him from supporting their family in the Philippines. Yeh-dego’s three U.S. citizen children, Kudus (eleven years old), Gabriel (seven years old), and Angelica (two years old), would suffer because they would be separated from one parent whether they stayed in this country or moved to the Philippines. Additionally, Kudus and Gabriel attend school in this country and are imbued with our American culture. Kudus and Gabriel are also asthmatic. According to their doctor, they would suffer from more frequent asthma attacks and probably develop a more chrome form of asthma if they moved to the Philippines.
DISCUSSION
The Immigration and Naturalization Service (“INS”) argues that (1) we do not have jurisdiction to hear Yehdego’s petition, (2) even if we have jurisdiction, we should dismiss this petition because Yehdego failed to report for deportation in 1990, and (3) in any event, the BIA did not abuse its discretion in denying Yehdego’s motion to reopen. We deal with each of these arguments in turn.
I. Jurisdiction.
Both parties agree that Yehdego’s petition falls under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub.L. No. 104-208, 110 Stat. 3009, as amended by Pub.L. No. 104-302, 110 Stat. 3656 (1996) (“IIRIRA”).
Under the IIRIRA’s transitional rules, unless an exception applies, this court has jurisdiction to hear Yehdego’s appeal from the BIA’s denial of her motion to reopen. See IIRIRA § 309(c)(1). The INS argues that an exception does apply. Specifically, the INS invokes § 309(c)(4)(E) of the IIRIRA, which precludes an appeal of “any discretionary decision under section ... 244.” 1 ins contends that under Sarmadi v. INS, 121 F.3d 1319 (9th Cir.1997), we should treat the denial of Yehdego’s motion to reopen as a discretionary decision *432under § 244 because she intends to request suspension of deportation under that section.
But the petitioner in Sarmadi also intended to request suspension of deportation under § 244 and yet we did not treat his motion to reopen as a discretionary decision under § 244. See id. at 1320, 1322. Sarmadi, therefore, does not support treating the BIA’s denial of Yehdego’s motion to reopen as a decision under § 244.
To the contrary, Sarmadi supports a finding that the transitional rules do not deny this court jurisdiction over motions to reopen. In Sarmadi, we considered whether the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”) prohibits judicial review of an order denying a motion to reopen. Sarmadi, 121 F.3d at 1320-21. The AEDPA precludes review of any “final order of deportation against an alien who is deportable by reason of having committed ... any offense covered by [§ 237(a)(2)(A)(ii) of the INA].” Id. at 1321, n. 1. Section 237(a)(2)(A)(ii) of the INA makes any alien who “is convicted of two or more crimes involving moral turpitude ... deportable.” See 8 U.S.C. § 1227 (codifying INA § 237). The BIA ordered Sarma-di deported because he had been convicted of two crimes involving moral turpitude. Sar-madi, 121 F.3d at 1320. Sarmadi then moved to reopen his immigration hearing so that he could request suspension of deportation under § 244. Id.
In considering Sarmadi’s motion to reopen, we pointed out that the motion to reopen was intertwined with the deportation order. Id. at 1322. Because the deportation order was issued under the moral turpitude section, § 237(a)(2)(A)(ii) of the INA, we concluded that the order denying Sarmadi’s motion to reopen also should be treated as an order under that moral turpitude section. See id. Thus, we concluded that the AEDPA’s limitation against reviewing any final order under the moral turpitude section precluded review of the order denying Sarmadi’s motion to reopen. Id. at 1321.
In this case, Yehdego’s deportation order was issued under § 241(a)(2) of the INA for overstaying her visa. Following the rationale of Sarmadi, the BIA’s order denying Yehdego’s motion to reopen should be treated as an order under § 241(a)(2), the overstay section of the INA. But § 241 is not one of the INA sections listed in § 309(c)(4)(E) of the IIRIRA, the section that precludes an appeal from certain discretionary decisions.
Hence, this court has jurisdiction under the IIRIRA’s transitional rules to hear Yeh-dego’s appeal from the BIA’s denial of her motion to reopen.
II. Dismissal for Failing to Report for Deportation.
The INS next argues that even if we have jurisdiction, we should dismiss Yehde-go’s petition under Hussein v. INS, 817 F.2d 63 (9th Cir.1986) because she failed to report for deportation in 1990. In Hussein, we dismissed a petition for review of a BIA order because the petitioner had escaped from federal custody. Id. Yehdego’s conduct, however, markedly differs from the egregious conduct that led to the dismissal of the appeal in Hussein. Unlike the petitioner in Hussein, Yehdego is not a fugitive from justice seeking relief in absentia. See Katz v. United States, 920 F.2d 610, 612 (9th Cir.1990) (refusing to dismiss appeal because at the time Katz appealed, he was no longer a fugitive from justice) abrogated on other grounds by Lozada v. Deeds, 964 F.2d 956, 956-57 (9th Cir.1992). Thus, unlike the petitioner in Hussein, Yehdego “remains subject to [this court’s] jurisdiction and its mandate no matter the result.” Id.
III. BIA’s Denial of Yehdego’s Motion to Reopen.
This court reviews for abuse of discretion the BIA’s denial of a motion to reopen. Watkins v. INS, 63 F.3d 844, 847 (9th Cir.1995). The BIA abuses its discretion when it “fails to state its reasons and show proper consideration of all factors when weighing equities and denying relief.” Id. at 849 (emphasis added) (quoting Yepes-Prado v. INS, 10 F.3d 1363, 1366 (9th Cir.1993)). “The BIA ... decides whether an applicant is entitled to a favorable exercise of agency discretion on a case by case basis by ‘taking into account the social and humane considerations presented in an applicant’s favor and *433balancing them against the adverse factors that evidence the applicant’s undesirability as a permanent resident.’ ” Rashtabadi v. INS, 23 F.3d 1562, 1570 (9th Cir.1994) (emphasis added) (quoting Yepes-Prado, 10 F.3d at 1365-66). In its determination, the BIA must take into account all relevant factors. Gutierrez-Centeno v. INS, 99 F.3d 1529, 1533 (9th Cir.1996). And in balancing the factors, the BIA must “weigh both favorable and unfavorable factors by evaluating all of them, assigning weight or importance to each one separately and then to all of them cumulatively.” Campos-Granillo v. INS, 12 F.3d 849, 852 (9th Cir.1993) (internal quotations omitted). Moreover, the BIA must indicate how it weighed these factors and indicate with specificity that it heard and considered petitioner’s claims. Id. A conclusory statement by the BIA concerning favorable factors is insufficient. Id.; Yepes-Prado, 10 F.3d at 1370; Jara-Navarrete v. INS, 813 F.2d 1340, 1342 (9th Cir.1986).
A.
Yehdego contends that the BIA abused its discretion by failing to consider all the factors in her favor. We agree.
Yehdego presented evidence about her community involvement, her marriage to a United States citizen, the hardship that her deportation would cause her citizen children’s health and well-being, and information concerning the human rights record of the Philippines. All these factors must be considered by the BIA in exercising its discretionary powers. See Villena v. INS, 622 F.2d 1352, 1357-60 (9th Cir.1980); Tukhowinich v. INS, 64 F.3d 460, 463-64 (9th Cir.1995).
The BIA, however, brushed aside the factors in Yehdego’s favor merely by stating that it “recognize[d] the respondent’s significant equities, particularly those related to her United States citizen children who are in no way responsible for their parent’s past conduct.” This cursory and generalized analysis of Yehdego’s favorable factors does not suffice. See Jara-Navarrete, 813 F.2d at 1342 (holding that the BIA’s superficial mentioning of petitioner’s favorable factors was an abuse of discretion).
Such a cursory review of Yehde-go’s claim is especially inappropriate when considering the adverse effect that Yehdego’s deportation would have on Kudus, Gabriel, and Angelica, her American-born children. The BIA must give careful and individualized consideration to the hardship that United States citizen children would suffer as a result of the deportation of a parent. See Jara-Navarrete, 813 F.2d at 1342-43. Moreover, the BIA cannot simply discount a citizen child’s medical problems. Watkins, 63 F.3d at 849; Jara-Navarrete, 813 F.2d at 1343. Nor can the BIA simply assume that the affected children will have no problem adjusting to life in their parent’s native country. Watkins, 63 F.3d at 849; Jarar-Navarrete, 813 F.2d at 1342-43.
B.
Nevertheless, the INS argues that the BIA did not abuse its discretion because Yehdego flouted the immigration laws when she failed to report for deportation. We disagree.
In In re Barocio, 19 I. & N. Dec. 255, 257, 1985 WL 56044 (1985), the BIA announced a policy that a failure to surrender for deportation is a “very serious adverse factor” to be considered in deciding whether to reopen deportation proceedings. Because the Bar-ocios had refused to report for deportation, the BIA denied their motion to reopen after stating that it had “considered the substantial equities that are present in this case.” Id. at 258, 1985 WL 56044. The BIA based its denial of Yehdego’s motion to reopen on Barocio.
But Barocio does not establish “a per se rule eliminating the BIA’s discretion ever to consider reopening in a situation in which an alien has failed to comply with an immigration order.” Sequeira-Solano v. INS, 104 F.3d 278, 279 (9th Cir.1997). Furthermore, in Yepes-Prado, we stated that the BIA must weigh favorable factors against unfavorable factors. Yepes-Prado, 10 F.3d at 1366. One of these unfavorable factors is a petitioner’s “additional violations of the immigration laws,” id., which would include a *434failure to report for deportation. Hence, the BIA cannot just waive aside Yehdego’s favorable factors merely because she failed to report for deportation in 1990.
Nor does Sequeira-Solano mandate that we affirm the BIA’s decision. There we held that the BIA did not abuse its discretion in denying a motion to reopen deportation proceedings “where the record indieate[d] that only by disobeying the order to report for deportation was the petitioner able to establish his prima facie eligibility for suspension.” Sequeira-Solano, 104 F.3d at 279. But in so holding, we did not mean to imply that the BIA simply could close its eyes to favorable factors that could support a motion to reopen. In fact, we explicitly noted that there is no “per se rule eliminating the BIA’s discretion ever to consider reopening in a situation in which an alien has failed to comply with an immigration order.” Id. Moreover, the BIA in Sequeira-Solano considered all of the relevant circumstances in the case. Id. But, as explained above, the BIA in this case did not consider all the relevant eircum-stance-particularly the factors in Yehdego’s favor.
C.
Finally, the dissent reasons that, because IIRIRA renders Yehdego statutorily ineligible for suspension of deportation, the BIA did not need to consider all the factors in Yehdego’s favor. We disagree.
The BIA declined to address IIRIRA’s applicability to Yehdego. We suggest that Yehdego’s statutory eligibility for suspension of deportation was not affected by IIRIRA because the relevant provisions of IIRIRA were not effective until April 1, 1997, three months after the BIA denied her motion to reopen.
Under the pre-IIRIRA test for continuous physical presence, a petitioner needed to accrue seven years of continuous physical presence in the United States before filing an application for suspension of deportation. See INA § 244(a)(1), 8 U.S.C. 1254(a)(l)(now repealed). But under IIRIRA’s new test, “any period of ... continuous physical presence in the United States shall be deemed to end when the alien is served a notice to appear” or an order to show cause why he or she should not be deported. INA § 240A(d)(l) & IIRIRA § 309(c)(5), amended by Nicaraguan Adjustment and Central American Relief Act (“NACARA”) § 203(a)(1). Thus, while the BIA might conclude on remand that Yehdego does not satisfy IIRIRA’s new test for continuous physical presence,2 she did satisfy the test that was in effect when the BIA denied her motion to reopen.
Section 240A of the INA has an effective date of April 1, 1997. See Astrero v. Immigration and Naturalization Service, 104 F.3d 264, 266 (9th Cir.1996). Therefore, it does not apply to Yehdego, who obtained a final administrative decision before April 1, 1997.3 See Matter of U M-, 20 I & N Dec. 327, 333, 1991 WL 353519 (BIA 1991), aff'd, 989 F.2d 1085 (9th Cir.1993) (holding that the law to be applied by the BIA is that existing at the time the final administrative decision is made); cf. Kalaw v. INS, 133 F.3d 1147 (9th Cir.1997) (accepting the applicability of the old INA § 244(a)(1) to BIA decisions denying suspension of deportation issued on January 15, 1997 and March 6, 1997). Section 309(c)(1) of IIRIRA explicitly provides that IIRIRA’s new rules do not apply to aliens, such as Yehdego, who were in proceedings before April 1, 1997. Section 309(c), subparagraphs (2) through (5) list several exceptions to this general rule. The dissent observes that § 309(c)(5), as amend*435ed by NACARA § 203(a)(1), provides that orders to show cause issued before IIRIRA’s effective date operate to stop the clock on the alien’s accrual of time. But the dissent also correctly notes that this new rule only applies to those aliens whose deportation proceedings were pending on the IIRIRA’s effective date-April 1, 1997. Since Yehdego’s deportation proceedings were not pending on April 1,1997, IIRIRA did not apply.
Accordingly, IIRIRA’s new test for continuous physical presence could not have provided the basis for the BIA’s denial of Yeh-dego’s motion to reopen.
CONCLUSION
Under the IIRIRA’s transitional rules, Congress banned a limited and specific set of discretionary decisions. Because motions to reopen were not included within that set, Congress’ ban does not preclude our review of the BIA’s denial of a motion to reopen. We therefore hold that we have jurisdiction to review the BIA’s denial of Yehdego’s motion to reopen.
We also hold that the BIA abused its discretion in considering Yehdego’s motion to reopen by faffing to consider all her favorable factors and by not weighing those favorable factors against the negative factors that the BIA thoroughly discussed. We therefore grant Yehdego’s petition, REVERSE the BIA’s denial of petitioner’s motion to reopen and REMAND to the BIA for further proceedings consistent with this opinion.
REVERSED and REMANDED.

. Section 309(c)(4)(E) of the IIRIRA precludes an appeal of "any discretionary decision under section 212(c), 212(h), 212(i), 244, or 245 of the [INA].”


. Even under the new test, Yehdego might satisfy the continuous physical presence requirement by virtue of the fact that she has accrued twelve years of continuous physical presence since the INS issued her an order to show cause. Cf. INA § 240A(d)(l), 8 U.S.C. 1229b(d)(l).


. The BIA denied Yehdego’s motion to reopen on December 30, 1996. Denials of motions to reopen deportation proceedings are final administrative decisions. See Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998) (referring to a denial of a motion to reopen as a final administrative decision); cf. Sarmadi, 121 F.3d at 1321 (holding that the phrase "final order of deportation” in the jurisdictional provisions of the INA include a BIA denial of a motion to reopen deportation proceedings).